







FIRST AMENDMENT TO LIGNITE MINING AGREEMENT
THIS FIRST AMENDMENT to Lignite Mining Agreement (this “Amendment”) is made and
entered into effective as of March 22, 2017, by and between DEMERY RESOURCES
COMPANY, L.L.C., a Nevada limited liability company (“Contractor”), and FIVE
FORKS MINING, LLC, a Delaware limited liability company (“Owner”).
WITNESSETH THAT:
WHEREAS, Contractor and Owner are parties to a Lignite Mining Agreement, dated
June 29, 2009 (the “Agreement”), pursuant to which Contractor has agreed to mine
and deliver lignite to Owner from a mine in the Five Forks Reserves; and
WHEREAS, Contractor and Owner desire to amend the Agreement to clarify the
application of the Third Party Sales Fee in connection with certain sales of
lignite by Owner to third parties.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, Contractor and Owner hereby agree as follows:
A.Amendments.
1.Exhibit F is hereby amended to add the following after the listing of
Contractor-referred Third Parties:
For periods prior to October 1, 2017, * shall be paid in connection with sales
of lignite to * . Commencing October l, 2017 and continuing thereafter, Owner
shall pay to Contractor an amount equal to * of the Third Party Sales Fee in
connection with sales of lignite to * .
B.Other Agreements.
1.Capitalized terms that are used but not defined in this Amendment shall have
the meanings ascribed to them in the Agreement.
2.This Amendment is subject to the miscellaneous provisions set forth in Section
27.1 through 27.7 of the Agreement.
3.The Agreement remains in full force and effect as amended by this Amendment.


[Remainder of page intentionally blank.]


*Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties, with the intent to be bound hereby, have
executed this Amendment as of the date first above written.
 
 
 
 
 
 
OWNER:
 
 
 
 
 
ATTEST:
 
FIVE FORKS MINING, LLC
 
 
 
 
 
 
By:
ADA Carbon Solutions (Operations), LLC,
 
 
 
its Sole Member
 
 
 
 
/s/ Peter O. Hansen
 
By:
/s/ Eric Robinson
Secretary
 
Name:
Eric Robinson
 
 
Its:
Senior Vice President
 
 
 
 
 
 
 
 
 
CONTRACTOR:
 
 
 
ATTEST:
 
DEMERY RESOURCES COMPANY, L.L.C.
 
 
 
 
/s/ [signature illegible]
 
By:
/s/ Harry B. Tipton, III
Secretary
 
Name:
Harry B Tipton, III
 
 
Its:
Vice President
 
 
 
 










